     Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.1 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

LH LONGWOOD, LLC,
an Illinois Limited Liability Company,
JENNIFER FOOR STEPHEN, an Individual,
JOHNATHON SCOTT STEPHEN, an Individual,
and SARAH MARIE STEPHEN, an Individual,
                                                           Case No. 1:19-cv-00823
              Plaintiffs,                                  Hon.
v.

SHOREWOOD HILLS HOMEOWNERS ASSOCIATION,
a Michigan Nonprofit Corporation,

              Defendant.
 Kevin M. Hirzel (P70369)
 Hirzel Law, PLC
 Attorneys for Plaintiffs
 37085 Grand River Ave., Suite 200
 Farmington, MI 48335
 (248) 478-1800
 kevin@hirzellaw.com

               COMPLAINT AND DEMAND FOR JURY TRIAL

        NOW COME Plaintiffs, LH Longwood, LLC, Jennifer Foor Stephen,

Johnathon Scott Stephen, and Sarah Marie Stephen, by and through their counsel,

HIRZEL LAW, PLC, and for their Complaint against Shorewood Hills Homeowners

Association state as follows:

                                JURISDICTION AND VENUE

        1.    Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over

this action for the claim brought pursuant to the Federal Fair Housing Act of 1968 as

                                          1
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.2 Page 2 of 22




amended, 42 U.S.C. §§ 3601 et seq.

      2.       Pursuant to 28 U.S.C. § 1367, this Court also has supplemental

jurisdiction over the claim brought pursuant to Michigan’s Elliott-Larsen Civil Rights

Act, MCL §§ 37.2101 et seq., as such claim is so related to claim in the action within

such original jurisdiction that it forms part of the same case or controversy under

Article III of the United States Constitution.

      3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because

Defendant, Shorewood Hills Homeowners Association, resides in and is domiciled

in the Western District of Michigan. Accordingly, Defendant, Shorewood Hills

Homeowners Association, is subject to personal jurisdiction in the Western District

of Michigan.

      4.       Venue is further proper in this district pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omissions giving rise to the claims asserted

herein occurred and continue to occur in this district.

                                      THE PARTIES

      5.       Plaintiff, LH Longwood, LLC (hereafter “Longwood”), is an Illinois

Limited Liability Company conducting business in the Township of Chikaming,

Berrien County, Michigan.

      6.       Plaintiff, Jennifer Foor Stephen, is an individual of the Jewish faith who

resides, from time to time, in the Township of Chikaming, Berrien County, Michigan,



                                            2
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.3 Page 3 of 22




and has been discriminated against based on her religious beliefs.

      7.     Plaintiff, Johnathon Scott Stephen, is a minor individual of the Jewish

faith who resides, from time to time, in the Township of Chikaming, Berrien County,

Michigan, and has been discriminated against based on his religious beliefs.

      8.     Plaintiff, Sarah Marie Stephen, is a minor individual of the Jewish faith

who resides, from time to time, in the Township of Chikaming, Berrien County,

Michigan, and has been discriminated against based on her religious beliefs.

      9.     Plaintiffs Jennifer Foor Stephen, Johnathon Scott Stephen, and Sarah

Marie Stephen (hereafter collectively the “Stephens”) are each relatives of members

of Longwood and, from time to time, reside in, and occupy as a dwelling, the real

property owned by Longwood located in the Township of Chikaming, Berrien

County, Michigan.

      10.    Defendant, Shorewood Hills Homeowners Association (hereafter the

“Association”), is a Michigan Nonprofit Corporation conducting business in the

Township of Chikaming, Berrien County, Michigan, maintains its principal place of

business in the Township of Chikaming, Berrien County, Michigan, and regularly and

systematically conducts business in this district.

                                 GENERAL ALLEGATIONS

      11.    Plaintiffs incorporate by reference all paragraphs of this Complaint as

though fully set forth herein.



                                           3
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.4 Page 4 of 22




      12.    The Association administers the affairs of a residential community

called “Shorewood Hills”, which is comprised of three different platted subdivisions

being: Bethany Hills No. 1 Subdivision, Bethany Hills No. 2 Subdivision, and

Bethany Hills No. 3 Subdivision (collectively referred to as the “Shorewood Hills

Community”).

      13.    Longwood is the owner of real property legally described as Lot 3 of

Block 32 in Bethany Hills #3 Subdivision located at 672 Longwood Drive, Sawyer,

MI 49125 (the “Lot”) which is part of the Shorewood Hills Community (Ex. 2:

Warranty Deed).

      14.    A residence, which constitutes a dwelling under 42 U.S.C. §3602(b), is

located on the Lot.

      15.    Upon information and belief, the Association purports to own some of

the common area beaches and recreational facilities located within the Shorewood

Hills Community.

      16.    Longwood is, and has at all times relevant to this Complaint been, a

member of the Association.

      THE ASSOCIATION’S GOVERNING DOCUMENTS ARE ILLEGAL AS THEY
             DISCRIMINATE ON THE BASIS OF RELIGION AND RACE

      17.    The Association was formed as a Michigan nonprofit corporation on

November 7, 1950 pursuant to the filing of its Articles of Incorporation (Ex. 1:

Articles of Incorporation).

                                         4
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.5 Page 5 of 22




      18.    The Association is subject to the Michigan Nonprofit Corporation Act,

being MCL 451.2101 et seq. (Ex. 1).

      19.    Under MCL 450.2202 of the Michigan Nonprofit Corporation Act:

      The articles of incorporation shall contain all of the following:
      …

      (b) The purposes for which the corporation is formed. It is not sufficient
      to state substantially that the corporation may engage in any activity
      within the purposes for which a corporation may be formed under this
      act. …

      20.    Pursuant to Article II of the Association’s Articles of Incorporation:

“The purpose or purposes of this corporation are as follows: To enjoy fellowship

together as Christian neighbors and to maintain, protect, improve and benefit real

and personal property of the Club.” (Emphasis added) (Ex. 1).

      21.    The Association amended its Articles of Incorporation on July 20,

2000, to make the term of the corporation “perpetual”, but it did not remove the

religious preference of enjoying fellowship as “Christian neighbors” from the

Articles of Incorporation (Ex. 1).

      22.    The Association amended its Articles of Incorporation on February 16,

2015 to change the Association’s name from the “Shorewood Hills Country Club”

to “Shorewood Hills Homeowners Association”, but it did not remove the religious

preference of enjoying fellowship as “Christian neighbors” from the Articles of

Incorporation (Ex. 1).



                                          5
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.6 Page 6 of 22




        23.   The Association is responsible for making the Articles of Incorporation,

and any amendments to the same, and has caused them to be continually published

with the State of Michigan at https://www.michigan.gov/lara/.

        24.   On or about August 10, 1990, the Association recorded the

“Shorewood Hills Country Club Constitution” against all real property within the

Shorewood Hills Community, including the Longwood Lot (Ex. 3: Shorewood

Hills Country Club Constitution).

        25.   The Association was responsible for making the Sherwood Hills

Country Club Constitution and causing it to be continually published in the Berrien

County Register of Deeds.

        26.   The Shorewood Hills Country Club Constitution states in pertinent

part:

                                       Article II
                                       Purpose

        The purpose of the Club shall be to enjoy fellowship as Christian
        neighbors and to maintain, protect, improve and beautify the area
        known as Shorewood Hills Country Club, Sawyer, Michigan, 45125,
        more particularly described as Bethany Hills Subdivision Unit Number
        1, Unit Number 2 and Unit Number 3 in Chikaming and Lake
        Townships, Berrien County, Michigan. (Emphasis added).

                                      Article III
                                     Membership

        Membership in the club shall be restricted to owners of real estate
        located in the Shorewood Hills Country Club….
(Ex. 3).

                                           6
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.7 Page 7 of 22




      27.    Upon information and belief, the Association has never recorded any

document with the Berrien County Register of Deeds amending or removing the

above religious preferences contained in the Shorewood Hills Country Club

Constitution and has continued to cause these religious preferences to be published

(Ex. 3).

      28.    Upon information and belief, one or more conveyancing instruments to

the common areas and recreational facilities within the Shorewood Hills Community

contain the following restrictions, “That no lot or lots in said subdivision shall be

sold, leased to, used or occupied by any person or persons, other than Caucasian

Gentiles of Protestant faith” (Emphasis added) (Ex. 4: Indenture).

      29.    Upon information and belief, the Association was responsible for

making the warranty deed attached as Exhibit 4 and causing it to be continually

published in the Berrien County Register of Deeds.

      30.    Upon information and belief, the Association has never recorded any

document with the Berrien County Register of Deeds amending or removing the

above religious restrictions contained in the attached deed and has continued to cause

these religious restrictions to be published (Ex. 4).

      31.    Several relatives of members of Longwood, including the Stephens, are

Jewish and reside in, and occupy as a dwelling, the Lot and use the common areas

from time to time.



                                           7
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.8 Page 8 of 22




      32.    The Plaintiffs are being discriminated against by the Association based,

in part, on the Association’s failure and/or refusal to amend and/or remove the

religious and racial restrictions contained in the governing documents that provide

preference to Christians, Gentiles and Protestants over members of any other race or

religion, including members of the Jewish faith (Ex. 1 and Exs. 3-4).

      33.    Plaintiffs cannot be required to enjoy fellowship as Christian neighbors

or otherwise adopt Christian principles in conjunction with their use and occupancy

of the Lot, common areas, or their membership in the Association as they are Jewish.

      34.    Alternatively, the Association is attempting to force the individual

Plaintiffs to become members of the Association as it has claimed that Longwood,

as a Limited Liability Company, cannot be a member of the Association.

      35.    The Association issued a policy statement in September of 2017, which

remains in effect, and provides in pertinent part:

      Shorewood Hills Homeowners Association (SHHA) is a non-profit
      entity charted by the State if Michigan in the 1920’s. … It is
      constitutionally governed by a very pro-active Homeowners
      Association and its Board of Directors, which include officers and
      committee chairpersons….

      Please be aware that you, either as a SHHA owner member attempting
      to sell his/her property; or you, as a potential buyer of said property
      within our boundaries; or you; as a realtor offering member’s properties
      for sale; that each of you has a mutual obligation to transfer proper
      respect for and responsible membership in Shorewood Hills
      Homeowners Association.




                                          8
  Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.9 Page 9 of 22




      In other words, buying a house here also means buying into the
      Association and implicit observance of its by-laws, ordinances, and
      methods of operation…. (Emphasis in Original).

      Shorewood Hills is something very, very special. Here there are multi-
      generational friendships between families, some extending back to our
      origins in the 1920’s. We have a trust sense of community that is
      valued. (Exhibit 5: Policy Statement).

      36.   On or about April 22, 2019, the Association, through its President,

Donna Morgan, sent out a document to the members of the Association entitled,

“Memorandum for Members of Shorewood Hills Homeowners Association

Regarding Rental Policy” (hereafter the “Memorandum”) (Ex. 6: Memorandum).

      37.   Page 3 of the Memorandum states that “...membership is limited to

individuals and trusts for individuals and does not include limited liability

companies or other business entities….” (Ex. 6).

      38.   Page 5 of the Memorandum states in pertinent part, “…property owners

who are LLCs must change their form of ownership…to be a member of the

Association.” (Ex. 6).

      39.   The Association cannot compel Longwood, individual members of

Longwood, or any of the other Plaintiffs become members and maintain membership

in the Association when the Association’s governing documents provide preference

to Christians, Gentiles and Protestants over members of any other race or religion,

including members that are Jewish (Ex. 1 and Exs. 3-6).




                                        9
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.10 Page 10 of 22




                                COUNT I
     VIOLATION OF FEDERAL FAIR HOUSING ACT, 42 U.S.C. §§ 3601 ET SEQ.

      40.    Longwood and the Stephens incorporate by reference all paragraphs of

this Complaint as though fully set forth herein.

      41.    Longwood and the Stephens bring this claim pursuant to the Federal Fair

Housing Act of 1968 as amended, 42 U.S.C. §§ 3601 et seq.

      42.    The Stephens are Jewish.

      43.    Longwood holds and perpetuates religious values and beliefs related to

Judaism that are protected and recognized under the United States Supreme Court’s

ruling in Burwell v Hobby Lobby Stores, Inc, 573 US 682; 134 S Ct 2751; 189 L Ed

2d 675 (2014).

      44.    The members of Longwood and the Stephens occupy a residence on the

Lot in the Shorewood Hills Community from time to time.

      45.    Longwood and the Stephens both constitute aggrieved persons under 42

U.S.C. 3602(i) and 42 U.S.C. 3613(a).

      46.    42 U.S.C. § 3604 makes it unlawful to:

      …
      (b) To discriminate against any person in the terms, conditions, or
      privileges of sale or rental of a dwelling, or in the provision of services
      or facilities in connection therewith, because of race, color, religion, sex,
      familial status, or national origin.

      (c) To make, print, or publish, or cause to be made, printed, or published
      any notice, statement, or advertisement, with respect to the sale or rental
      of a dwelling that indicates any preference, limitation, or discrimination

                                           10
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.11 Page 11 of 22




      based on race, color, religion, sex, handicap, familial status, or national
      origin, or an intention to make any such preference, limitation, or
      discrimination.

      (d) To represent to any person because of race, color, religion, sex,
      handicap, familial status, or national origin that any dwelling is not
      available for inspection, sale, or rental when such dwelling is in fact so
      available.…

      47.   24 C.F.R. § 100.75 provides in part:

      (a) It shall be unlawful to make, print or publish, or cause to be made,
      printed or published, any notice, statement or advertisement with respect
      to the sale or rental of a dwelling which indicates any preference,
      limitation or discrimination because of race, color, religion, sex,
      handicap, familial status, or national origin, or an intention to make any
      such preference, limitation or discrimination.
      …
      (c) Discriminatory notices, statements and advertisements include, but
      are not limited to:

            (1) Using words, phrases, photographs, illustrations, symbols or
            forms which convey that dwellings are available or not available
            to a particular group of persons because of race, color, religion,
            sex, handicap, familial status, or national origin.…

      48.   The Association has discriminated against Longwood and the Stephens

by adopting governing documents and policies, which include, but are not limited to,

the Articles of Incorporation, Shorewood Hills Constitution, and deed(s) to many of

the common area beaches and recreational facilities, that provide preference in the

provision of services offered in the common areas of the Association to Christians,

Gentiles and Protestants, over members that are Jewish (Ex. 1 and Exs. 3-4).




                                          11
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.12 Page 12 of 22




        49.   The Association has discriminated against Longwood and the Stephens

as it has made, printed, or published, or caused to be made, printed or published,

notices, statements or advertisements, with respect to the sale or rental of dwellings

and common areas within the Shorewood Hills Community that indicate preference,

limitation, and/or discrimination based on race and religion, specifically preference of

Christians, Gentiles and Protestants, over members that are Jewish. (Ex. 1 and Exs.

3-4).

        50.   The Association has discriminated against Longwood and the Stephens

as it has represented, in its governing documents, deeds and policies, that because of

race or religion, dwellings and common areas within the Shorewood Hills Community

are not available for sale, rental, or use when such areas are in fact so available. (Ex.

1 and Exs. 3-4).

        51.   As a result of the Association’s discrimination against Longwood,

Longwood and the Stephens have suffered loss in the value of the Lot, exclusion from

decision-making and participation in the Association and matters that affect the value

of and enjoyment of the home, emotional distress from the humiliation, dignitary

harm, and other suffering caused by the above-described racial/religious

discrimination.

        52.   Notwithstanding that the Association amended its Articles of

Incorporation in 2000 and 2015, it did not remove the religious preference for



                                           12
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.13 Page 13 of 22




“Christianity” from its Articles of Incorporation.

      53.    Notwithstanding the fact that the Association’s governing documents

conflict with the Plaintiffs’ religious beliefs, the Association has also sought to

compel individual members of Longwood and/or their relatives to join as members

of the Association.

      54.    Longwood and the Stephens have been injured and believe that they will

be injured in the future by the Association’s discriminatory conduct and housing

practices which are about to occur through the Association’s attempts to force them

to individually become members of the Association.

      55.    The Association’s disparate treatment of Longwood and the Stephens is

unlawful discrimination in violation of 42 U.S.C. § 3604.

      56.    42 U.S.C. § 3613 permits Longwood and the Stephens to prosecute a

civil action against the Association for the above-described discriminatory housing

practices and allows this Court to grant as relief, any permanent or temporary

injunction, temporary restraining order, or other order as may be appropriate.

      57.    42 U.S.C. § 3613 further allows this Court to award Longwood and the

Stephens actual and punitive damages as well as reasonable attorney’s fee and costs.

      WHEREFORE, Plaintiffs, LH Longwood, LLC, Jennifer Foor Stephen,

Johnathon Scott Stephen, and Sarah Marie Stephen, respectfully request this

Honorable Court order the following relief:



                                          13
Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.14 Page 14 of 22




    A. Enter an order declaring that the discriminatory housing practices of
       the Association, as set forth above, violate the Federal Fair Housing
       Act of 1968 as amended, 42 U.S.C. §§ 3601 et seq., and its
       implementing regulations;

    B. Enter an order invalidating the portions of Article II of the
       Association’s Articles of Incorporation that contain a religious
       preference in violation of the Fair Housing Act;

    C. Order the Association to hold a vote to remove the discriminatory
       provisions from the Articles of Incorporation and order the
       Association to submit amended Articles of Incorporation and/or an
       Order from this Court to any state agencies, including, but not limited
       to, the Michigan Department of Licensing and Regulatory Affairs, to
       invalidate any provisions of the Articles of Incorporation that violate
       the Fair Housing Act;

    D. Enter an order invalidating the portions of Article II of the
       Shorewood Hills Country Club Constitution which contain a
       religious preference in violation of the Fair Housing Act and Order
       the Association to record any such Order in the Berrien County
       Register of Deeds;

    E. Enter an order invalidating the portions of any and all conveyancing
       instruments to the common areas and recreational facilities within
       the Shorewood Hills Community which contain restrictions
       prohibiting the use of said areas to anyone “other than Caucasian
       Gentiles of Protestant faith” in violation of the Fair Housing Act and
       Order the Association record any such Order in the Berrien County
       Register of Deeds;

    F. Enter an order that enjoins the Association, its agents, employees,
       and successors, and all other persons in active concert or
       participation with the Association, from discriminating against any
       person in any aspect of the sale or rental of a dwelling in violation
       of the Federal Fair Housing Act, specifically on the basis of race
       and/or religion, pursuant to 42 U.S.C. § 3613(c)(1);

    G. Enter a monetary judgment in favor of Longwood and the Stephens
       and against the Association pursuant to 42 U.S.C. § 3613(c)(1) as

                                       14
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.15 Page 15 of 22




            will fully compensate Longwood and the Stephens for actual
            damages caused the Association’s discriminatory conduct;

      H. Enter a monetary judgment in favor of Longwood and the Stephens
         and against the Association pursuant to 42 U.S.C. § 3613(c)(1) as
         punitive damages;

      I. Award Longwood and the Stephens their costs and attorneys’ fees
         incurred in prosecuting this action pursuant to 42 U.S.C. §
         3613(c)(2), and any other applicable laws;

      J. Enter an order that requires the Association and its agents and
         employees to attend, at the Association’s expense, training that
         addresses the Fair Housing Act’s prohibitions against religious
         and/or racial discrimination; and

      K. Award such further relief that this Court deems just and
         equitable.

                              COUNT II
 VIOLATION OF ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCL §§ 37.2101 ET SEQ.

      58.     Longwood and the Stephens incorporate by reference all paragraphs of

this Complaint as though fully set forth herein.

      59.     Longwood and the Stephens bring this claim pursuant to Michigan’s

Elliott-Larsen Civil Rights Act, MCL §§ 37.2101 et seq. (hereafter the “ELCRA”).

      60.     The Stephens are Jewish.

      61.     Longwood holds and perpetuates religious values and beliefs related to

Judaism that are protected and recognized under the United States Supreme Court’s

ruling in Burwell v Hobby Lobby Stores, Inc, 573 US 682; 134 S Ct 2751; 189 L Ed

2d 675 (2014).



                                          15
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.16 Page 16 of 22




      62.      The members of Longwood and the Stephens occupy a residence on the

Lot in the Shorewood Hills Community from time to time.

      63.      The Association is a person covered by the ELCRA.

      64.      The Shorewood Hills Community is a considered a “Place of public

accommodation” pursuant to MCL 37.2301 of the ELCRA as it holds its membership

open to members of the public that purchase lots in Shorewood Hills Community and

permits members of the general public to lease or rent lots in the Shorewood Hills

Community (Ex. 5 & 6).

      65.      The Association engages in transactions related to real estate as defined

by the ELCRA.

      66.      MCL 37.2302 makes it unlawful to:

            (a) Deny an individual the full and equal enjoyment of the goods,
                services, facilities, privileges, advantages, or accommodations of
                a place of public accommodation or public service because of
                religion, race, color, national origin, age, sex, or marital status.

            (b) Print, circulate, post, mail, or otherwise cause to be published a
                statement, advertisement, notice, or sign which indicates that the
                full and equal enjoyment of the goods, services, facilities,
                privileges, advantages, or accommodations of a place of public
                accommodation or public service will be refused, withheld from,
                or denied an individual because of religion, race, color, national
                origin, age, sex, or marital status, or that an individual’s patronage
                of or presence at a place of public accommodation is
                objectionable, unwelcome, unacceptable, or undesirable because
                of religion, race, color, national origin, age, sex, or marital status.




                                              16
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.17 Page 17 of 22




      67.   MCL 37.2502(f) makes it unlawful to:

            Make, print, circulate, post, mail, or otherwise cause to be made
            or published a statement, advertisement, notice, or sign, or use a
            form of application for a real estate transaction, or make a record
            of inquiry in connection with a prospective real estate transaction,
            which indicates, directly or indirectly, an intent to make a
            preference, limitation, specification, or discrimination with
            respect to the real estate transaction.

      68.   MCL 37.2505 provides as follows:

            (1) A condition, restriction, or prohibition, including a right of
            entry or possibility of reverter, that directly or indirectly limits the
            use or occupancy of real property on the basis of religion, race,
            color, national origin, age, sex, familial status, or marital status is
            void, except a limitation of use as provided in section 503(1)(c) or
            on the basis of religion relating to real property held by a religious
            institution or organization, or by a religious or charitable
            organization operated, supervised, or controlled by a religious
            institution or organization, and used for religious or charitable
            purposes.

            (2) A person shall not insert in a written instrument relating to
            real property a provision that is void under this section or honor
            such a provision in the chain of title.

      69.   The Association has discriminated against Longwood and the Stephens

in violation of the ELCRA by adopting governing documents and policies, which

include, but are not limited to, the Articles of Incorporation, Shorewood Hills

Constitution, and deed(s) to many of the common area beaches and recreational

facilities, that deny Jewish members with the full and equal enjoyment of goods,

services, facilities, privileges, advantages, or accommodations of a place of public

accommodation or public service. (Ex. 1 and Exs. 3-4).

                                           17
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.18 Page 18 of 22




      70.    The Association has discriminated against Longwood and the Stephens

in violation of the ELCRA as it has printed, circulated, posted published, or otherwise

caused to be made, printed or published, notices, statements that indicate that Jewish

members will not receive full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of the Association and that that Plaintiff’s

patronage of or presence of the common areas of the Association is objectionable,

unwelcome, unacceptable, or undesirable because the Plaintiffs are Jewish and not

Christian, Gentile or Protestant. (Ex. 1 and Exs. 3-4).

      71.    The Association has discriminated against Longwood and the Stephens

in violation of the ELCRA as it has printed, circulated, posted published, or otherwise

caused to be made, printed or published, notices, statements that indicates, directly or

indirectly, an intent to make a preference, limitation, specification, or discrimination

with respect to membership in the Association as the Plaintiffs are Jewish and not

Christian, Gentile or Protestant. (Ex. 1 and Exs. 3-4).

      72.    The Association has discriminated against Longwood and the Stephens

and violated the ELCRA as it has included conditions, restrictions or prohibitions in

written instruments relating to real property that directly or indirectly limit the use or

occupancy of real property in the Shorewood Hills Community and/or membership in

the Association to those that are Christian, Gentile or Protestant. (Ex. 1 and Exs. 3-

4).



                                           18
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.19 Page 19 of 22




      73.    As a result of the Association’s discrimination against Longwood,

Longwood and the Stephens have suffered loss in the value of the Lot, exclusion from

decision-making and participation in the Association and matters that affect the value

of and enjoyment of the home, emotional distress from the humiliation, dignitary

harm, and other suffering caused by the above-described racial/religious

discrimination.

      74.    Notwithstanding the fact that the Association’s governing documents

conflict with the Plaintiffs’ religious beliefs, the Association has also sought to

compel individual members of Longwood and/or their relatives to join as members

of the Association (Exs. 5-6).

      75.    Longwood and the Stephens have been injured and believe that they will

be injured in the future by the Association’s discriminatory conduct and housing

practices which are about to occur through the Association’s attempts to force them

to individually become members of the Association (Exs. 5-6).

      76.    The Association’s disparate treatment of Longwood and the Stephens is

unlawful discrimination in violation of the ELCRA.

      77.    MCL 37.2801 permits Longwood and the Stephens to prosecute a civil

action against the Association for the above-described discriminatory housing

practices and allows this Court to grant injunctive relief and monetary damages.




                                         19
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.20 Page 20 of 22




      78.    MCL 37.2801 and MCL 37.2802 further allow this Court to award

Longwood and the Stephens their reasonable attorney’s fee and costs incurred in

prosecuting this action.

      WHEREFORE, Plaintiffs, LH Longwood, LLC, Jennifer Foor Stephen,

Johnathon Scott Stephen, and Sarah Marie Stephen, respectfully request this

Honorable Court order the following relief:

      A. Enter an order declaring that the discriminatory housing practices of
         the Association, as set forth above, violate Michigan’s Elliott-Larsen
         Civil Rights Act, MCL §§ 37.2101 et seq.;

      B. Enter an order invalidating the portions of Article II of the
         Association’s Articles of Incorporation which contain a religious
         preference in violation of Michigan’s Elliott-Larsen Civil Rights
         Act;

      C. Order the Association to hold a vote to remove the discriminatory
         provisions from the Articles of Incorporation and order the
         Association to submit amended Articles of Incorporation and/or an
         Order from this Court to any state agencies, including, but not limited
         to, the Michigan Department of Licensing and Regulatory Affairs, to
         invalidate any provisions of the Articles of Incorporation that violate
         Michigan’s Elliott-Larsen Civil Rights Act;

      D. Enter an order invalidating the portions of Article II of the
         Shorewood Hills Country Club Constitution which contain a
         religious restriction in violation of Michigan’s Elliott-Larsen Civil
         Rights Act and Order the Association to record any such Order in the
         Berrien County Register of Deeds;

      E. Enter an order invalidating the portions of any and all conveyancing
         instruments to the common areas and recreational facilities within
         the Shorewood Hills Community which contain restrictions
         prohibiting the use of said areas to anyone “other than Caucasian
         Gentiles of Protestant faith” in violation of Michigan’s Elliott-

                                         20
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.21 Page 21 of 22




         Larsen Civil Rights Act and Order the Association record any such
         Order in the Berrien County Register of Deeds;

      F. Enter an order that enjoins the Association, its agents, employees,
         and successors, and all other persons in active concert or
         participation with the Association, from discriminating against any
         person in any aspect of the sale or rental of a dwelling in violation
         of Michigan’s Elliott-Larsen Civil Rights Act, specifically on the
         basis of race and/or religion, pursuant to MCL 37.2801;

      G. Enter a monetary judgment in favor of Longwood and the Stephens
         and against the Association pursuant to MCL 37.2801 as will fully
         compensate Longwood and the Stephens for actual damages caused
         the Association’s discriminatory conduct;

      H. Award Longwood and the Stephens their costs and attorneys’ fees
         incurred in prosecuting this action pursuant to MCL 37.2801, MCL
         37.2802 and any other applicable law;

      I. Enter an order that requires the Association and its agents and
         employees to attend, at the Association’s expense, training that
         addresses Michigan’s Elliott-Larsen Civil Rights Act’s prohibitions
         against religious and/or racial discrimination; and

      J. Award such further relief that this Court deems just and equitable.


                                             Respectfully submitted,

                                             /s/ Kevin M. Hirzel
                                             Kevin M. Hirzel (P70369)
                                             Hirzel Law, PLC
                                             Attorneys for Plaintiffs
                                             37085 Grand River Avenue, Suite 200
                                             Farmington, MI 48335
                                             (248) 478-1800
Dated: October 9, 2019                       kevin@hirzellaw.com




                                        21
 Case 1:19-cv-00823-JTN-ESC ECF No. 1 filed 10/09/19 PageID.22 Page 22 of 22




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

LH LONGWOOD, LLC,
an Illinois Limited Liability Company,
JENNIFER FOOR STEPHEN, an Individual,
JOHNATHON SCOTT STEPHEN, an Individual,
and SARAH MARIE STEPHEN, an Individual,
                                                           Case No. 1:19-cv-00823
             Plaintiffs,                                   Hon.
v.

SHOREWOOD HILLS HOMEOWNERS ASSOCIATION,
a Michigan Nonprofit Corporation,

             Defendant.
 Kevin M. Hirzel (P70369)
 Hirzel Law, PLC
 Attorneys for Plaintiffs
 37085 Grand River Ave., Suite 200
 Farmington, MI 48335
 (248) 478-1800
 kevin@hirzellaw.com

                                   JURY DEMAND

      Plaintiffs, by and through their attorneys, demand a trial by jury on all issues

so triable by a jury in this matter.

                                              Respectfully submitted,

                                              /s/ Kevin M. Hirzel
                                              Kevin M. Hirzel (P70369)
                                              Hirzel Law, PLC
                                              Attorneys for Plaintiffs
                                              37085 Grand River Avenue, Suite 200
                                              Farmington, MI 48335
                                              (248) 478-1800
Dated: October 9, 2019                        kevin@hirzellaw.com

                                         22
